DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, Applicant claims that the free-form prism-lens has a first surface that has “features that are rotationally symmetric about an axis of the first surface of the free-form prism lens”. Applicant’s specification states in [0048] that a free-form optical surface is “an optical surface that is by design non-rotationally symmetric and / or has non-symmetric features.” It isn’t clear that a free-form prism lens surface can have symmetric features based on the applicant’s definition. Further, there is no definition or limitation as to what constitutes a lens “feature” by the applicant. The limitations of the second surface have the same issue as the first surface. Claim 8 depends from claim 5.
For the purposes of this action the claim language will be interpreted such that any part of a lens that has rotational symmetry satisfies the limitation.



Regarding claim 15, the applicant claims “a displayed image to the user is dynamically digitally translated… in dependence upon a measure of a distance from the user to an object of their focus within the image in order to induce inward rotation of the user’s eye as the distance to the object reduces...” It isn’t clear how the distance to an object in an image can change unless the display itself is moving forward or backward from the wearer, such movement is not supported by the applicant’s disclosure. Further, if applicant means that the object is a real world object, then it isn’t clear how moving a displayed image, which the wearer is explicitly not focusing on in the claim, would cause inward rotation of the eyes. The natural angle of the eye will rotate inward as the distance to a focused object is reduced and is therefore purely a function of real world variables (distance and angle) and not a product of an incidental displayed image. Therefore, even if the office were to interpret the claim such that the object was real, the claim still lacks clarity. 
For the purposes of this action the office will interpret the claim such that the display produces a movable image overlapping the real world. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 9, 13, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PGPUB 20140009845) in view of Border et al. (PGPUB 20160116979).

Regarding claim 1, Cheng discloses a near-to-eye (NR2I) display system comprising: 
a first assembly comprising (Fig. 3): 
a first free-form prism lens (110 and [0027]), 
a first microdisplay (130) for projecting image-light onto a predetermined region of a first surface (3) of said first free-form prism-lens, said image light performing two internal reflections within the first free-form prism-lens before exiting the first free-form prism-lens for viewing by the user with an eye (reflections from 1’ and 2), 
the first microdisplay is fixedly positioned at a predetermined position relative to said first surface of the first free-form prism lens (Fig. 3);
the first surface of the first free-form lens is a surface of the first free-form lens towards the first micro-display (Fig. 3); and
the first microdisplay and first free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees).
Cheng does not explicitly disclose a first casing; the first microdisplay and the first free-form lens are each fixedly attached to the first casing; the first assembly is attached to the body of the NR2I system such that first microdisplay and first free-form prism lens are disposed laterally along another axis parallel to the horizontal axis; and the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Border such that the display and free-form prism lens were rotated such that display light traveled horizontally (left to right) with respect to the wearer’s eyes and that the display and free-form prism lens were attached to a first casing motivated by improving portability.

Regarding claim 3, Cheng discloses further comprising an assembly comprising
a second casing (Fig. 14d of Border shows the display configuration for a single eye. However, the HWC can be for both eyes, Fig. 39, and see also Fig. 114);
a second free-form prism lens (Fig. 14d of Border shows the display configuration for a single eye. However, the HWC can be for both eyes such that each comprise a display and waveguide, Fig. 39, and see also Fig. 114);  
a second microdisplay (Fig. 14d of Border shows the display configuration for a single eye. However, the HWC can be for both eyes, Fig. 39, and see also Fig. 114) for projecting image-light onto a predetermined region of a first surface (3 of Cheng) of said freeform prism-lens, said image light performing two internal reflections within the free-form prism-lens before exiting the second free-form prism-lens by the user with their other eye (reflections from 1’ and 2 of Cheng); 
wherein the second display and the second free-form lens are each fixedly attached to the second casing (Fig. 14e of Border);
the second microdisplay is fixedly positioned at a predetermined position relative to said first surface of the second free-form prism lens assembly (See Figs. 14d-e, Fig. 39 and Fig. 114 of Border as well as Fig. 1 of Cheng. The duplicated display elements of Border and Cheng would comprise the same optical parameters as the original display except reversed to function for the other eye);

the second assembly is attached to the body of the NR2I system such that the second microdisplay and second free-form prism are disposed laterally along a further axis parallel to the horizontal axis (Figs. 14d-e of Border);
the first surface of the second free-form prism lens is a surface of the second free-form lens towards the second micro-display (Fig. 1 of Cheng); and
the two internal reflections within the second free-form prism lens occur across an axis of the second free-form prism lens parallel to the horizontal axis (Fig. 8a-b of Border).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Border such that the display for one eye was duplicated for the opposite eye motivated by improving FOV. The mere duplication of parts has no patentable significance. MPEP 2144.04 VI. B. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). The act of copying the display elements for one eye and applying them to the second eye requires no more than the ordinary skill of the art.

Regarding claim 5, as best understood, modified Cheng discloses wherein the first surface of the first free-form prism-lens is defined by a surface that is configured to transmit the received light from the first microdisplay into the body of the free-form prism-lens towards a second surface of said first free-form prism-lens (Cheng shows in Fig. 3 light being transmitted through the surface 3 towards 1’)  and has 
the second surface of the first free-form prism-lens is defined by a surface that is configured to internally reflect over a first portion of the second surface light from the first microdisplay entering the prism-lens through the first surface towards a third surface (2 of Cheng as seen in Fig. 1) of the first free-form prism-lens, is configured to transmit over a second portion of the second 40surface light reflected from the second surface towards the user's eyes (Cheng shows in Fig. 3 shows light reflecting from surface 1’ towards surface 2 and then back through another portion of surface 1’ towards a user’s eye), and has features  that are rotationally symmetric about an axis of the second surface of the free-form prism lens (the edge of the lens shown in Fig. 1 of Cheng is rotationally symmetric - there’s an edge of the lens no matter the rotation of the surface and also see [0048] where it has single-plane symmetry); and 
the third surface of the first free-form prism-lens is configured to receive the light reflected by the first portion of the second surface and internally reflect the light back towards the second portion of the second surface (Cheng shows in Fig. 1 surface 1’ reflects light towards surface 2 and internally reflects light back towards the second surface where it passes through, 1’), 
wherein the first free-form prism-lens is oriented such that this internal folding of the light occurs along the same orientation as the wider horizontal field of view of the display  (Fig. 8b of Border shows light folding occurring at a wider horizontal view of a user).

Regarding claim 8, modified Cheng discloses wherein a sub-portion of the first portion of the second surface of the first free-form prism-lens that does not overlap the second portion of the second surface of the first free-form prism-lens is at least one of coated with a reflective material; and coated with a material to block external light entering the freeform prism (1412 and [0274] of Border).

Regarding claim 9, Cheng does not disclose wherein: 
at least one of: 

a remainder of a second surface of the first free-form prism lens disposed towards an eye of the user has a coating applied to block light transmitted through the first free-form prism lens wherein the remainder of the second surface of the first free-form prism-lens is defined as the second surface of free-form prism lens minus a predetermined region of the second surface and the predetermined region is defined Response to non-final Office Action dated 19 May 2021as that portion of the second surface of the first-free form lens from which the image-light from the first microdisplay exits towards the eye of the user.
However, Border teaches that the head-mounted display may include a controllable light blocking element (10420) attached to a lower surface of a combiner so that it doesn’t interfere with the displayed image while simultaneously blocking see-thru light from the environment ([0517]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Border such that a remainder of the second surface comprised a controllable light-blocking layer motivated by improving image contrast.

Regarding claim 13, as best understood, modified Cheng discloses wherein a final design of the first free-form prism-lens is established in dependence upon a plurality of design simulations of the first free-form prism lens ([0034]-[0035], [0047]-[0048] where the system was optimized using four representative wavelengths of light);
each design simulation of the plurality of simulations is performed at a plurality of predetermined wavelengths of the plurality of predetermined wavelengths ([0047]); and
each predetermined wavelength of the plurality of wavelengths is associated with a specific colour pixel within the first microdisplay (See wavelengths in Fig. 12A and note that an LCD, Table 1, is made of red, green and blue pixels).

Regarding claim 15, as best understood, modified Cheng discloses wherein a displayed image to the user is dynamically digitally laterally translated upon the first microdisplay in dependence upon a 
the amount of lateral translation is a function of at least one of the micro-display width, the distance to the viewed object, and the horizontal angular field of view of the NR2I display ([0371] of Border).

Regarding claim 24, Cheng discloses a near-to-eye (NR2I) display system comprising: 
an assembly comprising (Fig. 3): 
a free-form prism lens (110 and [0027]); and 
a microdisplay (130) for projecting image-light onto a first surface (3) of said freeform prism-lens, said image light projecting onto a second surface of said freeform prism-lens performing a first internal reflection to a third surface of the freeform prism-lens, a second internal reflection from the third surface towards a predetermined region of the second surface whereupon the light exits the freeform prism-lens towards the user's eye through said predetermined region of the second surface (reflections from 1’ and 2); 
the microdisplay and free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees);
the microdisplay is fixedly positioned at a predetermined position relative to said first surface of the free-form prism lens (Fig. 3); 
the first surface of the free-form prism lens is a surface of the free-form lens towards the micro- display (Fig. 3); and Page 11 of 24MR4465-117/C Application No. 16/821,026 Response to non-final Office Action dated 19 May 2021 
Cheng does not disclose a casing; wherein external light is prevented from entering substantially all the second surface excluding said predetermined region of the second surface through a coating applied to a remainder of the second surface of the freeform prism-lens; the two internal reflections within the free-form prism lens occur across an axis of the free-form prism lens parallel to the horizontal axis; the 
However, Border teaches that the head-mounted display (102) comprising a casing (102); wherein external light is prevented from entering substantially all the second surface excluding said predetermined region of the second surface through a coating applied to a remainder of the second surface of the freeform prism-lens (10420 and [0517]); the two internal reflections within the free-form prism lens occur across an axis of the free-form prism lens parallel to the horizontal axis (Figs. 8a-b); the assembly is attached to a body of the NR2I system such that the microdisplay and free-form prism lens are disposed laterally along another axis parallel to the horizontal axis (Fig. 14d); the microdisplay and the free-form lens are each fixedly attached to the first casing (Fig. 14d); the remainder of the second surface of the free-form prism-lens is defined by the second surface of free-form prism lens minus the predetermined region of the second surface ([0517]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Border such that the display and free-form prism lens were rotated such that display light traveled horizontally (left to right) with respect to the wearer’s eyes and that the display and free-form prism lens were attached to a first casing motivated by improving portability.

Claim 2, 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Border and further in view of Sugihara et al. (PGPUB 20130182334).

Regarding claim 2, modified Cheng does not disclose wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the assembly into position when the assembly is aligned to an eye of the user; and

However, Sugihara teaches a head mounted display wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the assembly into position when the assembly is aligned to an eye of the user (Prism 1501 is shown to be adjusted laterally with the display in Fig. 15 of Sugihara and please also see [0009]-[0011]); and
lateral motion of the first assembly maintains the first microdisplay at the predetermined position relative to the first surface of the first free-form prism lens since the first microdisplay and the first free-form lens are each fixedly attached to the first casing of the first assembly (Prism 1501 is shown to be adjusted laterally with the display in Fig. 15 of Sugihara and please also see [0009]-[0011]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Sugihara such that the display and prism were laterally movable motivated by improving image quality for a wider variety of wearer head sizes and shapes.

Regarding claim 4, modified Cheng does not disclose wherein the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the assembly into position when the assembly is aligned to an eye of the user; 
lateral motion of the second assembly maintains the second microdisplay at the predetermined position relative to the second surface of the second free-form prism lens since the second microdisplay and the second free-form lens are each fixedly attached to the second casing of the second assembly;
and the positions of each of the first assembly and second assembly are established independent of each other.
However, Sugihara teaches a head mounted display wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the assembly into position 
lateral motion of the first assembly maintains the first microdisplay at the predetermined position relative to the first surface of the first free-form prism lens since the first microdisplay and the first free-form lens are each fixedly attached to the first casing of the first assembly (Prism 1501 is shown to be adjusted laterally with the display in Fig. 15 of Sugihara and please also see [0009]-[0011]).
Further, Sugihara notes that the display device may be configured for a single eye or both eyes ([0056]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Sugihara such that the second display and prism were laterally movable motivated by improving image quality for a wider variety of wearer head sizes and shapes.

Regarding claim 23, Cheng discloses a near-to-eye (NR2I) display system comprising: 
a first assembly comprising (Fig. 3): 
a first free-form prism lens (110 and [0027]); and 
a first microdisplay (130) for projecting image-light onto a predetermined region of a first surface (3) of said freeform prism-lens, said image light performing two internal reflections within the free-form prism-lens before exiting the free-form prism-lens for viewing by the user with an eye (reflections from 1’ and 2); and 
 the first microdisplay is fixedly positioned at a predetermined position relative to said first surface of the first freeform prism lens (Fig. 3); 
the first microdisplay and first free-form prism lens together present an image to the user which has a greater field-of-view in a horizontal axis defined by an axis between a left side of a head of the user and a right side of the head of the user than a vertical axis defined from a top of the head of the user to bottom of the head of the user and perpendicular to the horizontal axis (Table 1 where the horizontal FOV is 45 degrees and the vertical is 32 degrees); 

Cheng does not disclose a body;
a first casing;
a second assembly comprising: 
a second casing; 
a second free-form prism lens; and 
a second microdisplay for projecting image-light onto a predetermined region of a first surface of said second freeform prism-lens, said image light performing two internal reflections within the second freeform prism-lens before exiting the second freeform prism-lens for viewing by the user with their other eye; 
wherein the first microdisplay and the first free-form lens are each fixedly attached to the first casing; 
the second microdisplay and the second free-form lens are each fixedly attached to the second casing;
the second microdisplay is fixedly positioned at a predetermined position relative to said second surface of the second freeform prism lens;
the second microdisplay and second free-form prism lens together present another image to the user which has a greater field-of-view in the horizontal axis than the vertical axis;    
the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis; 
the two internal reflections within the second free-form prism lens occur across an axis of the second free-form prism lens parallel to the horizontal axis;
the first assembly is attached to the body of the NR2I system such that the first microdisplay and first free-form prism lens are disposed laterally along another axis parallel to the horizontal axis;
the second assembly is attached to the body of the NR2I system such that the second microdisplay and second free-form prism lens are disposed laterally along a further axis parallel to the horizontal axis;

the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user; 
the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the second assembly into another position when the second assembly is aligned to an eye of the user; 
the positions of each of the first assembly and the second assembly are established independent of each other; and 
the images upon the first microdisplay are shifted by at least one of a horizontal translation, a rotational translation and a vertical translation in dependence upon range-finding data; 
the images upon the second microdisplay are shifted by at least one of another horizontal translation, another rotational translation and another vertical translation in dependence upon the range-finding data;    
the shifts applied to the images upon the first microdisplay and second microdisplay are at least one of asymmetrically applied and independently applied.
However, Border teaches a head mounted display Cheng does not disclose a body;
a first casing (Fig. 14d where 102 comprises a left and right section corresponding to each eye);
a second assembly comprising : 
a second casing (Fig. 14d of Border shows the display configuration for a single eye. However, the HWC can be for both eyes, Fig. 39, and see also Fig. 114); 
a second free-form prism lens (Fig. 14d of Border shows the display configuration for a single eye. However, the HWC can be for both eyes such that each comprise a display and waveguide, Fig. 39, and see also Fig. 114); and 
a second microdisplay for projecting image-light onto a predetermined region of a first surface of said second freeform prism-lens, said image light performing two internal reflections within the second 
wherein the first microdisplay and the first free-form lens are each fixedly attached to the first casing (Fig. 14d); 
the second microdisplay and the second free-form lens are each fixedly attached to the second casing (Fig. 14d where the assembly comprising the optics is duplicated for both eyes);
the second microdisplay is fixedly positioned at a predetermined position relative to said second surface of the second freeform prism lens (Fig. 14d);
the second microdisplay and second free-form prism lens together present another image to the user which has a greater field-of-view in the horizontal axis than the vertical axis (Duplication of the optics for one eye would necessarily result in an increased FOV);    
the two internal reflections within the first free-form prism lens occur across an axis of the first free-form prism lens parallel to the horizontal axis (Fig. 8a-b); 
the two internal reflections within the second free-form prism lens occur across an axis of the second free-form prism lens parallel to the horizontal axis (Fig. 8a-b);
the first assembly is attached to the body of the NR2I system such that the first microdisplay and first free-form prism lens are disposed laterally along another axis parallel to the horizontal axis (Fig. 14d);
the second assembly is attached to the body of the NR2I system such that the second microdisplay and second free-form prism lens are disposed laterally along a further axis parallel to the horizontal axis (Fig. 14d);
the first surface of the second free-form prism lens is a surface of the second free-form lens towards the second micro-display (Fig. 14d shows a second waveguide);
the positions of each of the first assembly and the second assembly are established independent of each other (placement of the displays on either side of the device for both eyes inherently requires independence); and 
the images upon the first microdisplay are shifted by at least one of a horizontal translation, a rotational translation and a vertical translation in dependence upon range-finding data ([0750]); 

the shifts applied to the images upon the first microdisplay and second microdisplay are at least one of asymmetrically applied and independently applied ([0750] and note that the images originate from separate displays and therefore are independent).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Cheng and Border such that the device included a second display assembly for the other eye motivated by improving FOV.
Modified Cheng does not disclose wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user; 
the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the second assembly into another position when the second assembly is aligned to an eye of the user.
However, Sugihara teaches a head mounted display wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user (Prism 1501 is shown to be adjusted laterally with the display in Fig. 15 of Sugihara and please also see [0009]-[0011]) and that this assembly may be used for one or both eyes ([0056]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Sugihara such that the display and prism were laterally movable motivated by improving image quality for a wider variety of wearer head sizes and shapes.


Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view Border and further in view of MacDonald (PGPUB 20150187115).

Regarding claim 16, modified Cheng discloses wherein the first assembly is fixed in position within the body of the NR2I display system (Fig. 14d of Border); 
the images upon the first microdisplay are shifted by in at least one of a horizontal translation, a rotational translation and a vertical translation direction in dependence upon range-finding data to an object of gaze of the user ([0371], [0750], [0760] of Border).
Modified Cheng does not disclose the object of gaze of the user is established solely in dependence upon the image displayed upon the first microdisplay and a gaze direction of the user with respect to the displayed image the gaze user's direction of the user is established through eye-tracking of the eye of the user to which the first assembly is aligned.
However, MacDonald teaches a head-mounted display wherein the object of gaze of the user is established solely in dependence upon the image displayed upon the first microdisplay and a gaze direction of the user with respect to the displayed image the gaze user's direction of the user is established through eye-tracking of the eye of the user to which the first assembly is aligned ([0042] where the object on the display distance is determined focal distance and apparent distance).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and MacDonald to include object distance tracking motivated by improving image quality.

Regarding claim 22, modified Cheng discloses wherein the first assembly is fixed in a position within the body of the NR2I display system (Fig 1 of Cheng or 14d-e of Border); 
the second assembly is in another position within the body of the NR2I display system (Fig 1 of Cheng or 14d-e of Border); 
the images upon the first microdisplay are shifted by at least one of a horizontal translation, a rotational translation and a vertical translation in dependence upon range-finding data to an object of gaze of the user ([0371], [0750], [0760] of Border); 

the gaze direction of the user is established through eye-tracking of at least one of an eye of the user to which the first assembly is aligned and another eye of the user to which the second assembly is aligned ([0750] of Border); and 
the shifts applied to the images upon the first microdisplay and second microdisplay are at least one of asymmetrically applied and independently applied ([0750] of Border and note that two distinct displays necessarily results in independent shifting).
Modified Cheng does not disclose
the object of gaze of the user is established solely in dependence upon at least one of a first image displayed upon the first microdisplay and a second image upon the second microdisplay and a gaze direction of the user.
However, MacDonald teaches a head-mounted display wherein the object of gaze of the user is established solely in dependence upon the image displayed upon the first microdisplay and a gaze direction of the user with respect to the displayed image the gaze user's direction of the user is established through eye-tracking of the eye of the user to which the first assembly is aligned ([0042] where the object on the display distance is determined focal distance and apparent distance).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and MacDonald to include object distance tracking motivated by improving image quality.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Border in view of Sugihara and further in view of Fox (PGPUB 20140300854).

Regarding claim 18, modified Cheng does not disclose wherein 43the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view 
the first attachment features of the first assembly engage against first features on a first part of a body of the N2I display; 
in use the first part of the body of the N2I display is attached to a second part of the body of the N2I display.
However, Sugihara teaches wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible (Fig. 1 shows how the prism is laterally movable and attached to the optical system via 113, 110 and 111a) prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user (The device of Sugihara does not comprise a lock for fixing it in place when removed from a wearer’s head.); 
the first attachment features of the first assembly engage against first features on a first part of a body of the N2I display (Fig. 7, 116); 
in use the first part of the body of the N2I display is attached to a second part of the body of the N2I display (Fig. 7, 113).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Sugihara motivated by improving image quality for a variety of wearer’s with differing head shapes and sizes.
Modified Cheng does not disclose the first assembly when positioned and fixed into position with respect to the first part of the body of the N2I display without the second part of the part of the N2I display being in place cannot be adjusted once the second part of the body of the N2I display is attached to the first part of the body of the N2I display.
However, Fox discloses an eyeglass device (Shown in Fig. 5) comprising a body (eyeglass frames shown in Fig. 5), a first part of the body (12 holds a part of the lens), a second part of the body (124), wherein in while the device is in use the first and second parts of the body are attached (See Fig. 5 where the second part of the body is shown in the in use position) and wherein the assembly cannot be 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Fox to include the method of locking the assembly in place motivated by preventing loss or damage to the device. 

Regarding claim 19, modified Cheng does not disclose wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user; 
the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the second assembly into position when the second assembly is aligned to an eye of the user.
However, Sugihara teaches wherein the first assembly has first attachment features such that lateral motion of the first assembly across the user's horizontal field of view when attached to a body of the NR2I system is made possible (Fig. 1 shows how the prism is laterally movable and attached to the optical system via 113, 110 and 111a) prior to fixing the first assembly into position when the first assembly is aligned to an eye of the user (The device of Sugihara does not comprise a lock for fixing it in place when removed from a wearer’s head.); 
the second assembly has second attachment features such that lateral motion of the second assembly across the user's horizontal field of view when attached to the body of the NR2I system is made possible prior to fixing the second assembly into position when the second assembly is aligned to an eye of the user (Fig. 7, 113 or 116 where the display is duplicated per the rejection of claim 3).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Sugihara motivated by improving image quality for a variety of wearer’s with differing head shapes and sizes.

However, Fox discloses an eyeglass device (Shown in Fig. 5) comprising a body (eyeglass frames shown in Fig. 5), a first part of the body (12 holds a part of the lens), a second part of the body (124), wherein in while the device is in use the first and second parts of the body are attached (See Fig. 5 where the second part of the body is shown in the in use position) and wherein the assembly cannot be adjusted while the second part of the body is attached ([0072] where 124 when inserted into 129 creates an opposing force that prevents movement of the lens).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Cheng and Fox to include the method of locking the assembly in place motivated by preventing loss or damage to the device.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 

Applicant’s amendments necessitated new grounds for rejections for each claim. However, with respect to claim 2, the applicant states on page 15 of their remarks that Sugihara teaches a fixed display and a moveable prism. This is true for some of embodiments of Sugihara but not all. Figs. 15a and b show an embodiment where the entire optical system, including the display, translates horizontally. Therefore, applicant’s amendments to claim 2 did not overcome Sugihara. 
With respect to applicant’s remarks on claim 5, the applicant states that the office indicated that the Cheng teaches surfaces without rotational symmetry. However, the office did not state that there were no surfaces with rotational symmetry, only that there were surfaces without rotational symmetry. Cheng teaches rotational symmetry in the y-z plane (claim 8) and see [0048] where there is single plane symmetry. Further, as indicated in the 112 rejection, it is not clear by applicant’s specification if the lens 
Regarding applicant’s remarks with respect to claim 13, the applicant states that Cheng is silent regarding wavelength performance presented in the path of the prism and auxiliary lens. The office respectfully disagrees. Cheng discusses surface optimization using a plurality of wavelengths that correspond to display light ([0034]-[0035], [0047]-[0048] where the system was optimized using four representative wavelengths of light). Cheng also discloses performance of the device based on wavelength propagation in Figs. 5-8D and 12A-B. Further, it is a matter of ordinary optical system optimization to adjust and test various lens shapes and wavelengths. One of ordinary skill would perform ordinarily perform multiple experiments adjusting various optical parameters when attempting to discover the optimum optical performance of the device. 
Finally, the office would like to note that no power of attorney has been filed by the applicant. While 37 CFR §1.34 allows a registered agent to act as a representative for the applicant by providing their signature and registration number, it does not allow the office to contact the applicant for an interview to discuss amendments or issues of clarity. The office suggests providing a power of attorney in order to expedite prosecution in the future.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872